





RESTRICTED STOCK UNIT AWARD AGREEMENT


This RESTRICTED STOCK UNIT AWARD AGREEMENT (this Agreement), effective as of
November 7, 2016, is between ManTech International Corporation (the “Company”),
and Kevin M. Phillips (Grantee), pursuant to the terms of the Management
Incentive Plan of ManTech International Corporation 2016 Restatement, as may be
amended from time to time (the Plan). Capitalized terms used herein but not
defined shall have the meanings set forth in the Plan.


1.
Restricted Stock Unit Grant. The Company hereby grants to the Grantee, subject
to the terms and conditions of this Agreement and the Plan, a copy of which the
Grantee acknowledges having received, an award of 26,788 Restricted Stock Units
(the Award, or the Restricted Stock Units). The Restricted Stock Units are
notional units (not actual Shares), representing an unfunded, unsecured right to
receive Shares in the future if the vesting conditions set forth in this
Agreement are satisfied.

     
2.
Vesting of Award. The Award will vest with respect to 50% of the Restricted
Stock Units on November 7, 2020 (the 4th anniversary of the date of grant), and
with respect to the remaining 50% of the Restricted Stock Units on November 7,
2021 (the 5th anniversary of the date of grant), subject in each case to the
Grantee’s continued employment through the applicable vesting date. Except as
provided in Section 3, if the Grantee’s employment terminates for any reason
before a vesting date, any unvested Restricted Stock Units shall immediately and
automatically be forfeited as of the date of termination, and the Grantee shall
have no further rights with respect thereto. Subject to Section 15, the
Compensation Committee shall determine in its sole discretion whether and when a
termination of employment occurs, and such determination shall be final and
binding.



3.
Death or Disability. If, before a vesting date, the Grantee’s employment
terminates due to the Grantee’s death or if the Grantee’s employment is
terminated by the Company due to the Grantee’s Disability, any unvested portion
of the Award shall become vested as of the date of termination. For purposes of
the Award, the Grantee shall be deemed to have a “Disability” if, in the
determination of the Compensation Committee of the Board of the Board of
Directors (or its designee), the Grantee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to last for a continuous period of not less than
twelve months.



4.
Issuance of Shares. As soon as practicable (and in all events within 60 days)
following the date of vesting of the Award (whether pursuant to Section 2 or
Section 3), the Company shall issue to the Grantee (or the Grantee’s estate,
heir or beneficiary) one Share for each vested Restricted Stock Unit.



5.
Tax Withholding. In accordance with Section XIII of the Plan, the Company shall
have the power and right to deduct or withhold, or require the Grantee to remit
to the Company, an amount sufficient to satisfy any federal, state, local and
other taxes (including the Grantee’s payroll tax obligations) required by law to
be withheld with respect to this Award. The Grantee may be required to pay to
the Company in cash or cash equivalents, either prior to or concurrent with the
delivery of Shares in respect of any vested Restricted Stock Units, the amount
required by law to be withheld by the Company. Unless otherwise directed by the
Grantee, the Company (or an Affiliate) shall withhold from the number of Shares
to be issued in respect of any vested Restricted Stock Units such number of
Shares having an aggregate fair market value equal to minimum amount of the any
federal, state, local and other taxes (including the Grantee’s payroll tax
obligations) required by law to be withheld by the Company. The Committee (or
its designee) may establish other rules and procedures to allow the Grantee to
satisfy and to facilitate the required tax withholding from time to time.



6.
Restrictions on Transfer. The Restricted Stock Units, this Award, and any right
to receive Shares pursuant to this Award, may not be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Grantee.



7.
Limitation of Rights. The Grantee shall not have any privileges of a stockholder
of the Company with respect to the Restricted Stock Units (including, for the
sake of clarity, any voting rights, or any right to dividends or






--------------------------------------------------------------------------------





dividend equivalents) unless and until actual Shares are issued pursuant to
Section 3 or Section 4 above. Nothing in this Agreement shall confer upon the
Grantee any right to continue as an employee of the Company or an affiliate or
to interfere in any way with any right of the Company to terminate the Grantee’s
employment at any time.


8.
Changes in Capitalization. The Restricted Stock Units shall be subject to the
provisions of Sections 11.1 and 11.2 of the Plan relating to adjustments for
changes in capital structure.



9.
Notices. All notices and other communications required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given (a) if
personally delivered, upon delivery or refusal of delivery, (b) if mailed by
registered or certified United States mail, return receipt requested, postage
prepaid, upon delivery or refusal of delivery, (c) if sent by a nationally
recognized overnight delivery service, upon delivery or refusal of delivery, or
(d) if sent by facsimile or electronic mail, upon confirmation of delivery. All
notices, consents, waivers or other communications required or permitted to be
given hereunder shall be addressed as follows):



a.
If to the Company to:

 
ManTech International Corporation
2250 Corporate Park Drive
Herndon, VA 20171
Attention: Corporate & Regulatory Affairs
E-mail: michael.putnam@mantech.com
Fax: (571) 350-9887


b.
If to the Grantee, to the address of the Grantee in the records of the Company.



10.
Construction. This Agreement and Restricted Stock Units hereunder are granted by
the Company pursuant to the Plan and are in all respects subject to the terms
and conditions of the Plan. The Grantee hereby acknowledges that a copy of the
Plan has been delivered to the Grantee and accepts the Restricted Stock Units
hereunder subject to all terms and provisions of the Plan, which are
incorporated herein by reference. The construction of and decisions under the
Plan and this Agreement are vested in the Compensation Committee (or its
designee), whose determinations shall be final, conclusive and binding upon the
Grantee.



11.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, excluding the choice of law rules
thereof.



12.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.



13.
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof.



14.
Clawback Policy. This Award, and any amounts earned hereunder shall be subject
to the Company’s clawback policy, as may be amended or superseded from time to
time.



15.
Section 409A. This Award is intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, the regulations issued thereunder or
any exception thereto (Section 409A) under the short-term deferral exception in
Treas. Reg. §1.409A-l(b)(4). To the extent applicable, the provisions of this
Agreement shall be interpreted and construed in a manner intended to comply with
Section 409A. To the extent all or any portion of the Award is determined to
constitute deferred compensation for purposes of Section 409A, and settlement of
the Award (or the portion thereof that is determined to constitute deferred
compensation) is triggered by a termination of the Grantee’s employment, the
Grantee shall not be deemed to have terminated






--------------------------------------------------------------------------------





employment unless and until the Grantee has experienced a “separation from
service,” as that term is used in Section 409A. The Company makes no
representation that this Award will comply with Section 409A and makes no
undertaking to prevent Section 409A from applying to this Award or to mitigate
its effects on this Award.


[SIGNATURES ON FOLLOWING PAGE]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement
effective as of the date first above written.




ManTech International Corporation


By:     ________/s/____________________________
Name:    George J. Pedersen
Title:    Chairman & Chief Executive Officer


GRANTEE


By:     ________/s/____________________________
Name: Kevin M. Phillips







